Title: To James Madison from Elbridge Gerry, 10 September 1813
From: Gerry, Elbridge
To: Madison, James


My dear Sir,
Cambridge 10th Sepr 1813
I had the cordial satisfaction by our friend Mr Cutts of hearing, that your health was restored in so great a degree, as to enable you to mount a gay saddle horse, & to veiw your Plantation; also that your Lady & his were well. God be praised for all his mercies! I hope you will all enjoy, long enjoy, health & happiness.
The arrival of a minister from Sweden is announced, & I presume will render necessary the appointment of one, of the grade at least of Ministe⟨r⟩ resident, on the Part of the UStates. In that event, I know not of any measure which would give me greater pleasure, than the offer of the office to James Trecothick Austin Esq of Boston. Independent of my friendship for him as a Son in law, which abstractedly would in my own mind not justify a wish, or warrant a measure, but prevent both for such an appointment, I consider him as a Gentleman of the first rank in talents, & of inflexible integrity. The opposition know his worth, & have used every mean to detach him from the republican party, before & after his elegant Leolin was published; for to his pen have the publick been indebted for many excellent productions in the national Intelligencer & Aurora, as well as in the Patriot & chronicle. Of this description were Franklin on the embargo &c. &c. Mr Austin has a mind so independent & sensitive, as to avoid carefully every approach to applications for office; & to this disposition, to his nice sense of honor alone, can I ascribe as the cause of his keeping from me every speculation of his own on politicks; insomuch that I have been among the last at all times, to ascertain the author of his publications. He is highly respected by our Judges as a Lawyer & a Gentleman, altho he is on every occasion their Antipode in politicks. His perseverance in support of Government has at length made the British faction desperate, & this has made a violent effort at the last session of the Legislature to divest him, by the abolition of a necessary & useful law arrangement, of an office important in Boston to his support. This was overruled by the Union of many Federalists with republicans; but will undoubtedly be effected in the Winter Session & drive him from Boston. It is painful to the last degree to see stern virtue & patriotism, thus sacrificed on the shrine of persecution & corruption; & this consideration has induced me to be explicit on the occasion, & to counteract or if possible prevent the triumph of treason & rebellion. To draw forth merit from the recesses of retirement has always been my practice, & if an apology is requisite, will I flatter myself furnish it in this instance. Mrs Gerry & my family unite in affectionate & respectful attachments to yourself Mrs Madison & Mrs Cutts, with your unfeigned Friend—
E. Gerry

P.S. At the request of Colo Monroe at Washington, I enquired of Mr Russel whether if he should be recommended & appointed to, he would accept the office mentioned? & his answer was in the negative.
